Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the present instance, claim 1 recites the broad recitation wherein the converter has a hemispheric form…support rod…from an external pressure of the liquid medium to the single housing, and claim 11 also recites wherein the converter has a hemispheric form, while claim 14 recites the support rod. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by repeating the limitation is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14-16, 26-28, 30-31, 33-34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (JP 2006311105 A), and further in view of Massa (US 4,700,333), Phillips (US 4866683 A), and Abbott (US 4499566 A).
Regarding claim 1, Takahata teaches a hydroacoustic device adapted to be used in a liquid medium, the hydroacoustic device comprising, disposed in a single waterproof housing:
a converter of liquid-medium oscillations and electrical signals, the converter being capable of receiving and/or transmitting hydroacoustic signals [solution: acoustic sensor…hydrophone element], 
a printed or wire circuit board comprising a receive/transmission signal path [0008 receives a sound wave and converts the received sound wave into a received signal which is an electric signal], the printed or wire circuit board being adapted to be used as a structural support element of the single housing [#2 printed circuit board forms bottom edge of hydrophone shield case #5 as shown in fig. 1 along with sealing portion #7 made of sealing/epoxy resin joining to side walls as in #5b for flush mounting] 
the converter being disposed on the board [0008 A circuit board on which electronic components constituting a signal processing circuit for processing a wave signal are mounted on the side of the surface facing the wave receiving element, and the circuit board is arranged so as to surround the wave receiving element and the electronic component between the circuit board.],

wherein the converter comprises a second outer surface oriented away from the board [circuit board #2 has side facing exterior of hydrophone], 
wherein the single waterproof housing of the hydroacoustic device comprises: 
the first outer surface of the board [circuit board #2 forms one side of hydrophone rectangular box], 
the second outer surface of the converter [both sides of circuit board edges with electronic components for signal processing form housing of hydrophone], and 
the protective material which coats all of the first and second outer surfaces [problem solved: resin forms sealing between edges],
wherein the converter comprises a first inner surface oriented toward the board, wherein the board comprises a second inner surface oriented toward the converter [#2 circuit board has two sides], wherein the hydroacoustic device comprises a [support] positioned inside the single housing between the first inner surface of the converter and the second inner surface of the board, the [support] being adapted to support a load resulting from an external pressure of the liquid medium to the single housing [see #5b rear wall on each side of hydrophone, as well as unlabeled inner post shown near both #5b(s) which support #51 top of housing by resting on #2 bottom wall and also support circuit board].

    PNG
    media_image1.png
    280
    435
    media_image1.png
    Greyscale

Takahata does not explicitly teach … and yet Massa teaches a switch cable for providing power and transmitting electrical signals [col. 2:45-60 An underwater cable 7 is sealed into an opening in the top end cap 4 by a shouldered epoxy plug 8 which is molded directly to the cable as illustrated and then sealed with epoxy cement 9 to the outer surface of the top cap 4 as shown. The two insulated conductors 10 and 11 are electrically connected to the shouldered terminal pins 12 and 13 before the solid epoxy plug 8 is molded to encapsulate the cable end as shown.], and a protective material allowing for a transmission of hydroacoustic oscillations and being a waterproof compound [col. 1-2 bridging phone is submerged, by applying a coating of air-free high-resistance waterproof material, such as epoxy or Butyl or their equivalents over the exposed electrode surfaces of the transducer element assembly before 5 bonding an elastomer covering over the surface of the ceramic element assembly.; figs. 1-3; col. 1:65-68 outer. electrode surface of a cylindrical piezoelectric ceramic transducer element assembly and the water in which the hydrophone…],

Takahata teaches a rectangular shaped box/case shape [pg. 11, sec. 416] … and yet Phillips teaches (i) wherein the converter has a hemispheric form, or (ii) the converter has a cylindrical form [fig. 1-2; abstract acoustic element assembly used in underwater receivers…piezoelectric cylinders or piezoelectric hemispheres are bonded to opposite sides of disk].

    PNG
    media_image2.png
    128
    222
    media_image2.png
    Greyscale

It would have been obvious to substitute a rectangular shaped hydrophone as taught by Takahata, for a cylinder/hemispheric underwater receiver because rounded structures can withstand high pressure underwater.
Takahata appears to depict a support but does not explicitly described the unlabeled element as being a support rod. Abbott explicitly teaches support rods for a hydrophone [multiple threaded rods #17 in fig. 3; col. 3:60-68 After the conductors have been so interleaved, a threaded rod 17 is inserted through the stack of elements and sandwiched conductors and, after a nut 18 is tightened, the whole works is held in compression. Of course, holes are provided in the conductors for the passage of the rods. This compressive holding secures the lot together].
It would have been obvious to supported the circuit board/housing as taught by Takahata, with the threaded rods as taught by Abbott so that the hydrophone may be assembled/disassembled for repair using compression nuts so threaded.

    PNG
    media_image3.png
    289
    205
    media_image3.png
    Greyscale

Regarding claim 11, Takahata as modified by Phillips teaches the hydroacoustic device according to claim 1, wherein the converter has a hemispheric form [abstract acoustic element assembly used in underwater receivers…piezoelectric cylinders or piezoelectric hemispheres are bonded to opposite sides of disk].
Regarding claim 14, Takahata also teaches the hydroacoustic device according to claim 13, wherein the converter comprises a first inner surface oriented toward the board, wherein the board comprises a second inner surface oriented toward the converter [#2 circuit board has two sides], wherein the hydroacoustic device comprises a support rod positioned inside the single housing between the first inner surface of the converter and the second inner surface of the board, the support rod being adapted to support a load resulting from an external pressure of the liquid medium to the single housing [see #5b rear wall on each side of hydrophone, as well as unlabeled inner post shown near both #5bs].
Regarding claim 15, Takahata also teaches the hydroacoustic device according to claim 14, wherein the device comprises an interlayer metallization sealing disposed between the first inner surface of the converter and the second inner surface of the board [furthermore it is understood 
Regarding claims 16, Takahat also teaches the hydroacoustic device according claim 16, wherein the single housing comprises an external metallization sealing disposed between the first outer surface of the board and the second outer surface of the converter and, the external metallization sealing being opposite to the interlayer metallization sealing [0019 a metal shield case 5 sealed to 2 where case is shown in figures to form top of hydrophone, while board with traces forms bottom of hydrophone].
Regarding claim 26, Takahata as modified by Phillips teaches the hydroacoustic device according to claim 14, wherein the converter has a circular form [abstract acoustic element assembly used in underwater receivers…piezoelectric cylinders or piezoelectric hemispheres are bonded to opposite sides of disk].
Regarding claims 27 and 33, Takahata also teaches the hydroacoustic device according to claim 1, wherein the board is a printed board [#2 circuit board where it is known that circuit boards may be automatically made by printing or by manual soldering].
Regarding claims 28 and 34, Takahata also teaches the hydroacoustic device according to claim 1, wherein the board is a wire circuit board [#2 circuit board].
Regarding claims 30 and 36, Takahata also teaches the hydroacoustic device according to claim 1, wherein the board comprises at least one of following apparatuses: (a) power amplifier; (b) input pre-amplifier; (c) input and output band pass filters; (d) analog-to-digital converter; (e) digital-to-analog converter; (f) digital signal processor [0019 Note that the electronic component 3 includes, for example, a surface-mounting type resistor and a surface-mounting type capacitor forming a noise removing circuit, and an FET for an amplifier circuit.].
Regarding claims 31 and 37, Takahata as modified by Massa teaches the hydroacoustic device according to claim 1, wherein the single housing comprises a rubber seal introduced between the converter and the board [col. 2:45-55 An underwater cable 7 is sealed into an opening in the top end cap 4 by a shouldered epoxy plug 8 which is molded directly to the cable as illustrated and then sealed with epoxy cement 9 to the outer surface of the top cap 4 as shown.].

Claims 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (JP 2006311105 A), Massa (US 4,700,333), Phillips (US 4866683 A), and Abbott (US 4499566 A) as applied to claims 11 and 14 above, and further in view of Yapoudjian (US 3708812 A).
Regarding claims 29 and 35, Takahata does not explicitly teach … and yet Yapoudjian teaches the hydroacoustic device according to claim 11, wherein the device is capable of operating at a 150 m depth of the liquid medium [col. 2:15-35 The base of the housing 7 is formed as an annular surface 14, a pointer 15 being mounted in a recess 16. The surface 14 carries markers indicating the four possible depths of immersion of the hydrophone, in the present example these depths are 20, 150, 250 and 500 meters. The depth of immersion is preselected by setting the pointer 15 to the required depth marker, using an appropriate tool locating in a socket 17.].
It would have been obvious to combine the PCB housing of Takahata, with the depth of operation of Yapoudjian so that depth proportional to wavelength may be selected in order to place the ghost notch(es) relative to the water surface.

Claims 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (JP 2006311105 A), Massa (US 4,700,333), Phillips (US 4866683 A), and Abbott (US 4499566 A) as applied in claims 11 and 14 above, and further in view of Houghtalin (CA 2000147 A1).
Regarding claims 32 and 38, Takahata does not explicitly teach … and yet Houghtalin teaches the hydroacoustic device according to claim 11, wherein the single housing comprises a mounting slot formed into the protective material [fig. 5 shows slot #26 between main body of hydrophone #20 and cable strain relief #24].
It would have been obvious to combine the PCB structure of Takahata, with the slot of Houghtalin so that the hydrophone may be gripped during deployment/retrieval by the slot using automated machinery robots.

    PNG
    media_image4.png
    723
    446
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. Regarding pgs. 9-10 the primary reference of Takahata shows a bottom side of a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645